Title: To George Washington from Thomas Brereton, 12 April 1786
From: Brereton, Thomas
To: Washington, George



Baltimo[re] 12th April 1786

I had the Honor to Address your Excelency the 30th of July last on an affair you were formerly concernd with Brian Fairfax Esqr. as a Trustee and lateraly with him and others as a Legatee in the Will of the late Mrs Margrt Savage who Died in Dublin in the year 1781 Wife of Doctor Willm Savage of Dumfrise & Pce William County Virginia. I then acquainted your Excelcy that said Will regularly proved and Probrt of Administation granted to Richard and Ann Ennis Executors and residuary Legatees with their Letter of Attorney to Francis & Hannah Moore to Act, had just come to my hands Fras & Hanh being dead the Power ceased. as it recited a great part of the Will I then inclosd for your Excelcys further information, but have never receivd a line in return.
This day I receivd letters from Dublin. Mrs Ennis Surviving Exctr is very desirous of hearing from Us to know how to Act or be advisd she supposes the property Mrs Savage bequeathd rests in your Execlys and Bryan Fairfaxs hands as Trustees, Prior to the Mariage with Savage he with Mr Thompson Mason passd a joint Bond for £5000. about 1st Janry 1767 Penalty conditiond to pay into your hands £100 Annualy for the use of Mrs Green

afterward Savage during her life. said Savage with his Wife some time after saild for Ireland where he left her destitute and returnd to Virginia to Enjoy her fortune the good woman distress’d in Ireland was there for years supportd by the Charitable donations of a few acquaintances she had made amongst whom was this Mr & Mrs Ennis and a Mrs Bumford to whom she bequeathd £200., should you[r] Excelcy incline to write Mrs Ennis may direct to Mr Jas Templeton No. 56 Henry street Dublin. I am with respect Your Excelcys most Obedt Hhble Servt

Tho. Brereton

